Scileppi, J.
(dissenting). I dissent from that part of the majority opinion as deals with the question of punitive damages and holds that they may not be assessed in this case. It is my view that this question should also be remitted to the Supreme Court to make the necessary factual determination prerequisite to awarding punitive damages. To do so on this record, unnecessarily and prematurely precludes plaintiff from developing facts at the new trial, which could conceivably furnish sufficient basis for awarding punitive damages under New York law if plaintiff is successful in proving that the conveyance was fraudulent under Puerto Rican law (see I.H.P. Corp. v. 210 Cent. Park South Corp., 12 N Y 2d 329; Walker v. Sheldon, 10 N Y 2d 401,; Kujek v. Goldman, 150 N. Y. 176).
*262Appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution.
Judges Van Voorhis, Burke, Scileppi, Bergan and Keating concur; Judge Breitel taking no part.
Order reversed, without costs, and matter remitted to the Supreme Court, New York County, for further proceedings in accordance with the opinion herein.
Judges Van Voorhis, Burice, Bergan and Keating concur with Chief Judge Fuld; Judge Scileppi dissents, in part, in an opinion; Judge Breitel taking no part.